UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7524



ROBERT L. GROOMS, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED   STATES   ATTORNEY;   RON   ANGELONE,
Director; TERRY GLENN, Coordinator,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-04-667-1-CMH)


Submitted:   November 18, 2004            Decided:   December 1, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Grooms, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert L. Grooms, Jr., appeals the district court’s order

dismissing his civil complaint as frivolous pursuant to 28 U.S.C.

§ 1915A(b) (2000).          We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.      See Grooms v. U.S. Attorney, No. CA-04-667-1-CMH

(E.D. Va. Aug. 25, 2004).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -